FIRST SUPPLEMENTAL INDENTURE (Senior Notes due 2016) THIS FIRST SUPPLEMENTAL INDENTURE (this “First Supplemental Indenture”) is dated as of January 7, 2010, among OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation (the “Issuer”), each of the SUBSIDIARY GUARANTORS listed on Schedule I hereto (collectively, the “Subsidiary Guarantors”), each of the NEW SUBSIDIARIES listed on Schedule II hereto (collectively, the “New Subsidiaries”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association organized and existing under the laws of the United States of America, as trustee (the “Trustee”). W I T N E S S E T H : WHEREAS, the Issuer and the Subsidiary Guarantors have heretofore executed and delivered to the Trustee an
